   Case: 1:17-cv-08146 Document #: 187 Filed: 06/03/19 Page 1 of 3 PageID #:4968




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHEASTERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SDAHRIE HOWARD, et al., on behalf of                 )
themselves and all others similarly situated,        )       Case No. 17-cv-8146
                                                     )
               Plaintiffs,                           )       Judge Matthew F. Kennelly
                                                     )
        v.                                           )
                                                     )
COOK COUNTY SHERIFF’S OFFICE,                        )
and COOK COUNTY.                                     )
                                                     )
               Defendants.                           )

       NOTICE OF DEFENDANTS’ JOINT MOTION TO EXCLUDE PORTIONS OF
      THE TESTIMONY, REPORTS, AND OPINIONS OF DR. LOUISE FITZGERALD

        Notice is hereby given that on Thursday, June 6, 2019, at 9:30 a.m. or as soon thereafter as

the parties may be heard, in Courtroom 2103 of the Everett McKinley Dirksen United States

Courthouse, 219 South Dearborn Street, Chicago, IL, before the Honorable Matthew F. Kennelly,

United States District Court Judge, or any Judge sitting in his stead in the courtroom usually

occupied by him, the Defendants will present their Joint Motion to Exclude Portions of the

Testimony, Reports, and Opinions of Dr. Louise Fitzgerald.


Dated: June 3, 2019

Respectfully submitted,

COOK COUNTY SHERIFF’S OFFICE                                 COOK COUNTY

By:     _/s/ Peter A. Milianti____                           By:     /s/ Elizabeth A. Ekl____
        One of its Attorneys                                         One of its Attorneys

        Christina M. Egan                                            Elizabeth A. Ekl
        Michael R. Phillips                                          Terrence M. Burns
        Peter A. Milianti                                            Dan M. Noland
        David D. Leishman                                            Paul A. Michalik
        Katharine P. Lennox                                          Katherine C. Morrison
                                                 1

117398117_1
   Case: 1:17-cv-08146 Document #: 187 Filed: 06/03/19 Page 2 of 3 PageID #:4969




        Melissa M. Weiss                                 Reiter Burns, LLP
        McGuireWoods LLP                                 311 S. Wacker Dr. # 5200
        77 West Wacker Drive                             Chicago, Illinois 60606
        Suite 4100                                       eekl@reiterburns.com
        Chicago, Illinois 60601-1815                     Telephone: 312.982.0090
        cegan@mcguirewoods.com
        Telephone: 312.849.8100
        Fax: 312.849.3690




                                        2

117398117_1
   Case: 1:17-cv-08146 Document #: 187 Filed: 06/03/19 Page 3 of 3 PageID #:4970




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system, which will send notification and service of such

filing to all registered counsel of record.



                                                      /s/ Peter A. Milianti
                                                      Peter A. Milianti




                                                 3

117398117_1
